DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nam et al US6,062,051 (hereinafter Nam).
Re Claim 1.
Nam discloses a luggage zipper lock (Fig.1; col. 1, line 5-9, “bag, trunk, etc”), comprising a lock (30) and a zipper (3), wherein the zipper comprises a slider (1) and a puller (Fig. 2, unlabeled), the puller being provided on the slider (Fig.2), a first end of the slider (1) is provided with a locking portion (13/14) corresponding to the lock (30,23); when in a locked state, the locking portion (13/14) on the slider (1) is inserted into the lock (23/30) and locked (Fig.1); when in an unlocked state (Fig.2), the lock is unlocked, and the locking portion (13/14) on the slider (1) may be pulled out from the lock.
Re Claim 11.
Nam discloses a luggage (col. 1, line 5-9, “bag, trunk, etc”), provided with the luggage zipper lock (Fig.1) according to claim 1; the luggage zipper lock is provided on the luggage, so that the luggage is locked by inserting the locking portion (13/14) on the slider (1) into the lock (30) and locking (Figs. 1,4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claims 1 and 11 above, and further in view of Ling et al US2005/0109072 (hereinafter Ling).
Re Claim 2.
Nam discloses the luggage zipper lock according to claim 1, wherein the lock is a combination lock, which further comprises a locking/unlocking mechanism, but fails to teach and the locking/unlocking mechanism further comprises a lock case, a lock hook pusher, at least one lock hook portion, and a combination lock mechanism; wherein the lock case is provided with a lock hole and a combination lock hole that correspond to the lock hook portions, the lock hole being used for inserting the lock portion of the zipper, the combination lock mechanism being provided in the combination lock hole; the lock hook pusher, the lock hook portions and the combination lock mechanism are all provided in the lock case; the lock hook pusher is connected to the combination lock mechanism, and the combination lock mechanism controls a relative movement of the lock hook pusher in the lock case; the lock hook pusher is connected to each of the lock hook portions for defining a relative movement of each of the lock hook portions in the lock case, and each of the lock hook portions is respectively used to limit the locking portion inserted into the lock hole; when in the locked state, the combination lock mechanism controls the lock hook pusher to make the lock hook in a locked position by contacting the lock hook pusher with each of the lock hook portions, and each of the lock hook portions respectively limits the lock portion inserted into the lock case; when in the unlocked state, a digital password of the combination lock mechanism is correct, the combination lock mechanism controls the lock hook pusher to move, and the moving lock hook pusher does not contact with each of the lock hook portions, so that each of the lock hook portions is in an unlocked position, and each of the lock hook portions does not limit the locking portion inserted into the lock case.
Ling discloses a similar zipper slider lock mechanism for luggage (Figs. 1A,1B) comprising a lock case (Fig.2A, 17), a lock hook pusher (143), at least one lock hook portion (15), and a combination lock mechanism (141,142); wherein the lock case is provided with a lock hole (Fig. 2A, adj 177) and a combination lock hole (131) that correspond to the lock hook portions, the lock hole (adj 177) being used for inserting the lock portion of the zipper (see Fig.1), the combination lock mechanism being provided in the combination lock hole; the lock hook pusher, the lock hook portions and the combination lock mechanism are all provided in the lock case (Fig.1,2 – 16/17; the lock hook pusher (143,1431) is connected to the combination lock mechanism (1423), and the combination lock mechanism controls a relative movement of the lock hook pusher in the lock case; the lock hook pusher (143) is connected to each of the lock hook portions (15) for defining a relative movement of each of the lock hook portions in the lock case, and each of the lock hook portions (152) is respectively used to limit the locking portion (132) inserted into the lock hole (131); when in the locked state, the combination lock mechanism (141) controls the lock hook pusher (143) to make the lock hook (152) in a locked position by contacting the lock hook pusher with each of the lock hook portions, and each of the lock hook portions (152) respectively limits the lock portion (132) inserted into the lock case (Fig.3B); when in the unlocked state, a digital password of the combination lock mechanism is correct, the combination lock mechanism controls the lock hook pusher to move, and the moving lock hook pusher does not contact with each of the lock hook portions, so that each of the lock hook portions (152) is in an unlocked position (Fig.3C), and each of the lock hook portions does not limit the locking portion (132) inserted into the lock case.
It would have been obvious to one of ordinary skill in the art to modify the sliders of Nam by providing a more secure combination locking mechanism as taught by Ling including a lock hook pusher and lock hook in order to enhance the security of the slider lock.
Re Claim 4. 
Nam as modified by Ling discloses the luggage zipper lock according to claim 2, wherein one end of the lock hook pusher (143) is provided with the lock hook portion (153), or both ends of the lock hook pusher are provided relatively with the lock hook portion.
Re Claim 5. 
Nam as modified by Ling discloses the luggage zipper lock according to claim 4, wherein the lock hook portion (15) comprises a lock hook (152), an end of the lock hook facing the lock hook pusher (143) is provided with a limit notch (reversal of parts – notch on pusher 1432), and an end of the lock hook pusher (143) facing the limit notch is provided with a limit rod (reversal of parts – rod on hook 153) corresponding to the limit notch; when in the locked state, the limit rod is engaged in the limit notch, and the lock hook pusher limits a movement of the lock hook.
It would have been considered an obvious reversal of parts to dispose the notch and rod on the reverse of that taught by Ling on the hook (153) and pusher (1432).
Re Claim 6. 
Nam as modified by Ling discloses the luggage zipper lock according to claim 5, wherein an end of the lock hook (152) facing the lock hole 9131) is opened with a locking notch (Fig. 2A – notch formed within hook 152), and the lock hook is engaged in the locking portion through the locking notch to lock the slider (16/132).
Re Claim 10.
Nam as modified by Ling discloses the luggage zipper lock according to claim 2, wherein the locking portion (at 132) is a columnar protrusion provided at the first end of the slider (16); a first end of the locking portion is a spherical surface (bevel as shown in Fig. 1-3), and a second end of the locking portion (132) is connected to the slider (17); the locking portion is provided with a locking groove (132) corresponding to the lock hook portion (152).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Ling as applied to claims 2, 4-6 above, and further in view of Horita et al US5,103,657 (hereinafter Horita).
Re Claim 8. 
Nam as modified by Ling discloses the luggage zipper lock according to claim 5, but fails to teach wherein the lock hook portion (152) further comprises a spring, which has a first end connected to the lock hook and a second end fixed in the lock case, and the spring is used to provide a locking force to the lock hook for locking the locking portion.
Horita discloses the luggage zipper lock according to claim 5, wherein the lock hook portion (26) further comprises a spring (31), which has a first end connected to the lock hook (26) and a second end fixed in the lock case (Fig.3), and the spring is used to provide a locking force to the lock hook for locking the locking portion (col. 3, Lines 43-45).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Ling as applied to claims 2, 4-6 above, and further in view of Huang US10,499,713 (hereinafter Huang).
Re Claim 9. 
Nam as modified by Ling discloses the luggage zipper lock according to claim 2, but fails to provide wherein the luggage zipper lock further comprises a customs lock, and the lock case is further provided with a customs lock hole; a lock core of the customs lock is provided in the customs lock hole, the lock core is connected to the lock hook pusher, and the lock core controls a relative movement of the look hook pusher in the lock case.
Huang discloses a similar luggage zipper lock wherein the luggage zipper lock further comprises a customs lock (Fig.4A-E; TSA lock), and the lock case (4110) is further provided with a customs lock hole (Fig.4B); a lock core (Fig. 4B) of the customs lock is provided in the customs lock hole, the lock core is connected to the lock hook pusher, and the lock core controls a relative movement of the look hook pusher in the lock case (see col.6-7 for conventional lock mechanism).
It would have been obvious to one of ordinary skill in the art to modify the lock case of Nam as modified by Ling, to include a well known dual lock configuration providing a customs (TSA) lock core as is well known in the luggage lock art.



Allowable Subject Matter
Claims 3, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art of record fails to teach the configuration and axial disposition of the combination wheels as recited (especially the italicized portions) wherein the luggage zipper lock according to claim 2, wherein the combination lock mechanism comprises a plurality of password disks, a plurality of password disk limit blocks, and a password disk shaft, wherein the password disk shaft is provided in the lock case; an inner ring of each of the plurality of password disks is connected correspondingly to a first end of each of the plurality of password disk limit blocks one by one, each of the plurality of password disks is fixed relative to the first end of each of the plurality of password disk limit blocks, and each of the plurality of password disks is provided with a plurality of grooves corresponding to numbers; each of the plurality of password disk limit blocks is opened with a through hole for the password disk shaft to pass through, and each of the plurality of password disk limit blocks is connected respectively to the password disk shaft through the through hole; each of the plurality of password disk limit blocks is provided with a notch; the lock hook pusher is opened with a plurality of receiving holes for correspondingly receiving the plurality of password disks, each of the plurality of password disks penetrates through each of the plurality of receiving holes correspondingly, and the lock hook pusher is provided with a plurality of protrusions correspondingly, each of the plurality of protrusions of the lock hook pusher being capable of inserting into the notch on each of the plurality of password disk limit blocks correspondingly; when in the unlocked state, the digital password of the combination lock mechanism is correct, the protrusions of the lock hook pusher are inserted into the notch on the password disk limit blocks, and the lock hook pusher is moved down.
With respect to claim 7, the prior art of record fails to teach the configuration of the luggage zipper lock (especially the italicized portions) according to claim 6, wherein the look hook comprises a first locking block, a second locking block and a first transmission portion; a first end of the first transmission portion is provided with the limit notch, and both sides of a second end of the first transmission portion are provided with a first slope and a second slope respectively; a first end of the first locking block is provided with a third slope corresponding to the first slope, a second end of the first locking block is provided with the locking notch for locking the locking portion, and the first locking block contacts with the first transmission portion through the first slope and the third slope; a first end of the second locking block is provided with a fourth slope corresponding to the second slope, a second end of the second locking block is provided with the locking notch for locking the locking portion, and the second locking block contacts with the first transmission portion through the second slope and the fourth slope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675